           Case 3:19-cv-01234-JCH Document 16 Filed 11/20/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT


                             )
NEW LEAF DATA SERVICES, LLC, )
                             )                      Civil Action No. 3:19-CV-01234-JCH
               Plaintiff,    )
                             )
          v.                 )
                             )
HUMBOLDT MARIJUANA EXCHANGE, )
LLC,                         )
                             )
               Defendant.    )
                             )


MOTION FOR ENTRY OF DEFAULT JUDGMENT AND PERMANENT INJUNCTION

         Pursuant to Federal Rule of Civil Procedure 55(b), New Leaf Data Services, LLC

(“Plaintiff”) hereby moves for a default judgment and permanent injunction against Humboldt

Marijuana Exchange, LLC (“Defendant”).

         In support of this motion, Plaintiff submits the accompanying Memorandum of Law,

Declaration of Stephen F.W. Ball Jr, and Proposed Default Judgment and Permanent Injunction

Order.

                                            Respectfully submitted,

Date: Nov. 20, 2019                         /s/ Stephen Ball
                                            Stephen F.W. Ball, Jr., ct28234
                                            Whitmyer IP Group LLC
                                            600 Summer Street
                                            Stamford, CT 06901
                                            Tel: 203-703-0800
                                            Fax: 203-703-0801
                                            Email: litigation@whipgroup.com
                                                    sball@wihpgroup.com

                                            ATTORNEY FOR PLAINTIFF
           Case 3:19-cv-01234-JCH Document 16 Filed 11/20/19 Page 2 of 2



                                  CERTIFICATE OF SERVICE

       This is to certify that on November 20, 2019, a copy of the foregoing MOTION FOR

ENTRY OF DEFAULT JUDGMENT AND PERMANENT INJUNCTION,

MEMORANDUM OF LAW, DECLARATION OF STEPHEN BALL, EXHIBITS A – M,

AND PROPOSED ORDER, were filed electronically. Service of this filing will be made on all

ECF-registered counsel by operation of the court's electronic filing system. Parties may

access this filing through the court's system. This is to further certify that a true copy of the

foregoing is being sent by first class mail, postage prepaid, to the non-appearing Defendant as

follows:

                               Humboldt Marijuana Exchange, LLC
                                      1574 G. Street, #E
                                      Arcata, CA 95521


Nov. 20, 2019                                          /s/ Joan M. Burnett
                                                           Joan M. Burnett
